EXHIBIT 10.02

CERIDIAN CORPORATION

2004 LONG-TERM STOCK INCENTIVE PLAN

Restricted Stock Award Agreement

(Non-employee Director Board Chair:  Retainer Restricted Share Award)

THIS AGREEMENT between you, [NAME], the Chair of the Board of Directors of
Ceridian Corporation, a Delaware corporation (the “Company”), and the Company,
is effective as of [GRANT DATE] (the “Date of Grant”) and evidences the grant of
a Restricted Stock award pursuant to the Ceridian Corporation 2004 Long-Term
Stock Incentive Plan, as amended (the “Plan”).  Any capitalized term used in
this Agreement which is defined in the Plan shall have the same meaning as set
forth in the Plan, unless otherwise defined herein.

1.             Award.  Effective as of the Date of Grant, the Company has
granted to you [NUMBER OF SHARES] shares of the Company’s common stock, par
value $0.01 per share (“Common Stock”), subject to the terms and conditions set
forth in this Agreement and the Plan (the “Awarded Shares”).

2.             Restrictions on Transferability.  Awarded Shares may not be sold,
transferred, assigned, pledged or otherwise used as collateral by you unless and
until, and then only to the extent that, (a) the Awarded Shares shall have
vested pursuant to Section 4 or 6 hereof and (b) your services as a member of
the Board of Directors of the Company have terminated.

3.             Book-Entry Registration.  Ownership of Awarded Shares which are
subject to restrictions on transferability shall not be evidenced by a stock
certificate, but rather shall be evidenced by an entry in a certificateless
book-entry stock account maintained by the Company’s transfer agent for its
Common Stock (the “Transfer Agent”) or another custodian designated by the
Company.  You will receive written notification from the Company of when all or
a portion of your Awarded Shares are no longer subject  to restrictions on
transferability pursuant to Section 2 hereof, and you will receive instructions
on how you may transfer or obtain a stock certificate for your unrestricted
shares.  To facilitate the transfer to the Company of any Awarded Shares that
you might subsequently forfeit in accordance with the terms of this Agreement,
you agree to sign and promptly return to the Company with a signed copy of this
Agreement such stock power(s) as the Company may request.

4.             Vesting of Awarded Shares.  Subject to Sections 5 and 6 of this
Agreement, the Awarded Shares will vest pro rata over the calendar year in which
the Date of Grant for the Awarded Shares occurred (“Issuance Year”) or, if you
are elected Chair of the Board of Directors of the Company (“Board Chair”)
during an Issuance Year, the Awarded Shares will vest pro rata over the
remainder of the Issuance Year.

5.             Termination of Service.  If you cease to be Board Chair for any
reason prior to December 31 of the Issuance Year and a Change of Control (as
defined in Section 6 of this Agreement), a portion of the Awarded Shares shall
immediately be forfeited to the Company.  If you


--------------------------------------------------------------------------------


were Board Chair as of the beginning of the Issuance Year, the portion of the
Awarded Shares subject to forfeiture shall be determined by multiplying the
number of Awarded Shares by a fraction, the numerator of which is the number of
days remaining in the Issuance Year after the date you cease to be Board Chair
and the denominator of which is 365, rounded down to the nearest whole share. 
If you had become Board Chair during the Issuance Year, the portion of the
Awarded Shares subject to forfeiture shall be determined by multiplying the
number of Awarded Shares by a fraction, the numerator of which is the number of
days remaining in the Issuance Year after the date you cease to be Board Chair
and the denominator of which is 365 less the total number of days from the
beginning of the Issuance Year to the date you became Board Chair, rounded down
to the nearest whole share.

6.             Impact of a Change of Control.  If a Change of Control occurs,
all unvested Awarded Shares will immediately and fully vest, but shall remain
subject to the restrictions on transferability set forth in Section 2 of this
Agreement until your service as a member of the Board of Directors of the
Company has terminated.  For purposes of this Agreement, a “Change of Control”
shall mean the first of the following events to occur:

(a)           there is consummated a merger or consolidation to which the
Company  or any direct or indirect subsidiary of the Company  is a party if the
merger or consolidation would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) less than 60% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation; or

(b)           the direct or indirect beneficial ownership (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) in the aggregate of securities of the Company representing 20% or more of
the total combined voting power of the Company’s then issued and outstanding
securities is acquired by any person or entity or group of associated persons or
entities acting in concert; provided, however, that for purposes hereof, the
following acquisitions shall not constitute a Change of Control: (1) any
acquisition by the Company or any of its subsidiaries, (2) any acquisition
directly from the Company or any of its subsidiaries, (3) any acquisition by any
employee benefit plan (or related trust or fiduciary) sponsored or maintained by
the Company or any corporation controlled by the Company, (4) any acquisition by
an underwriter temporarily holding securities pursuant to an offering of such
securities, (5) any acquisition by a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company, (6) any acquisition in connection with
which, pursuant to Rule 13d-1 promulgated pursuant to the Exchange Act, the
individual, entity or group is permitted to, and actually does, report its
beneficial ownership on Schedule 13G (or any successor Schedule); provided that,
if any such individual, entity or group subsequently becomes required to or does
report its beneficial ownership on Schedule 13D (or any successor Schedule),
then, for purposes of this paragraph, such individual, entity or group shall be
deemed to have first acquired, on the first date on which such individual,
entity or group becomes required to or does so report, beneficial ownership of
all of the

2


--------------------------------------------------------------------------------


voting securities of the Company beneficially owned by it on such date, and (7)
any acquisition in connection with a merger or consolidation which, pursuant to
paragraph (a) above, does not constitute a Change of Control; or

(c)           there is consummated a transaction contemplated by an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 60% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale; or

(d)           the stockholders of the Company approve any plan or proposal for
the liquidation of the Company; or

(e)           a change in the composition of the Board such that the “Continuity
Directors” cease for any reason to constitute at least a majority of the Board. 
For purposes of this clause, “Continuity Directors” means those members of the
Board who either (i) were directors on January 1, 2006, or (ii) were elected by,
or on the nomination or recommendation of, at least a two-thirds (2/3) majority
of the then-existing Board (other than a director whose initial assumption of
office was in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Company); or

(f)            such other event or transaction as the Board shall determine
constitutes a Change of Control.

7.             Rights with Respect to the Awarded Shares.  With respect to the
Awarded Shares, you shall be entitled to exercise the rights of a shareholder of
Common Stock of the Company, including the right to vote the Awarded Shares and
the right to receive dividends thereon as provided in Section 8 of this
Agreement, unless and until the Awarded Shares are forfeited pursuant to Section
5 hereof.  Your rights with respect to the Awarded Shares shall remain
forfeitable at all times prior to the date or dates on which the Awarded Shares
vest in accordance with Sections 4 or 6 hereof.

8.             Dividends and Distributions.  If there is any change in the
number or character of the Common Stock of the Company (through any stock
dividend or other distribution, recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation split-up, spin-off, combination,
repurchase or exchange of shares or otherwise), you shall then receive upon such
vesting the number and type of securities or other consideration which you would
have received if such Awarded Shares had vested prior to the event changing the
number or character of the outstanding Common Stock.  Any additional shares of
Common Stock, any other securities of the Company and any other property
(including cash dividends or other cash distributions) distributed with respect
to the Awarded Shares prior to the date the Awarded Shares vest and become free
of restrictions on transferability shall be subject to the same restrictions,
terms and conditions as the Awarded Shares to which they relate, shall be
promptly deposited with the Transfer Agent or another custodian

3


--------------------------------------------------------------------------------


designated by the Company and shall be distributed to you at the same time the
Awarded Shares become free of restrictions on transferability.

9.             Subject to Plan.  The Award and the Awarded Shares granted and
issued pursuant to this Agreement have been granted and issued under, and are
subject to the terms of, the Plan.  The terms of the Plan are incorporated by
reference in this Agreement in their entirety, and by execution of this
Agreement, you acknowledge having received a copy of the Plan.  The provisions
of this Agreement will be interpreted as to be consistent with the Plan, and any
ambiguities in this Agreement will be interpreted by reference to the Plan.  In
the event that any provision of this Agreement is inconsistent with the terms of
the Plan, the terms of the Plan will prevail.

10.           Governing Law.  The validity, construction, interpretation,
administration and effect of this Agreement will be governed by and construed
exclusively in accordance with the laws of the State of Delaware, without regard
to its conflicts of law principles.

11.           Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of the successors and permitted assigns of you and the
Company.

[The Remainder of the Page Left Intentionally Blank]

4


--------------------------------------------------------------------------------


In Witness Whereof, you and Ceridian Corporation have executed this Agreement as
of the Date of Grant.

CERIDIAN CORPORATION

By

 

 

 

Name:

 

 

[NAME]

Its:

 

 

 

 

Participant’s Mailing Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Version: 4/27/2007

 

 

5


--------------------------------------------------------------------------------